DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 

Response to Amendment
	The claim amendments filed on 04/26/2022 have been entered.  Claims 1-12, 14, 16-28, 30-32, and 59 remain pending in the application.	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference signs: 8, 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “tubular tissue construct” and “embedded vasculature”, character “2” has been used to designate both “tissue construct” and “organoid”, which is unclear because Figure 2 has the organoid contained within the area designated as the tissue construct.  Additionally, character “11” has been used to designate both “patient interface device” and “interpenetrating vascular network” as can be seen in paragraph 0084, and character “1” has been used to designate both “housing” and “tissue construct” also in paragraph 0084.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the network of channels interpenetrating the one or more tissue patterns” as described in the specification in paragraph 0059.  Figure 2, which depicts reference number 4 as displaying the tissue pattern simply shows extracellular matrix composition 6 with the network of channels 5, which according to paragraph 0057 the extracellular matrix 6 is surrounding the tissue pattern 4.  There is nothing represented by 4 that would aid in the understanding of what the tissue pattern is that is surrounded by extracellular matrix and is being interpenetrated by the network of channels.  What is garnished from the applicant’s specification is that the proximal tubules of Figures 1 and 22 would comprise the tissue pattern, but it is unclear from the applicant’s drawings how the channels 5 are interpenetrating the proximal tubules.  Figure 22 depicts the printed vasculature residing alongside the tissue pattern (i.e. proximal tubules).  Additionally, Figures 1 and 19 as they are labeled do not clear up how the tissue pattern, extracellular matrix, and network of channels are configured.  Figures 1 and 2 also depicts the proximal tubules and vasculature residing alongside each other.  Furthermore, proximal tubules and tissue pattern are labeled as two separate components in the drawings which adds to the confusion.  Examiner requests further clarification regarding the “tissue pattern”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
	Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive. 	
	A new ground(s) of rejection is made infra in view of Weitzel et al (US 2004/0024342 A1) in view of Lewis et al (WO 2015/069619 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-14, 16-23, 26, 30-32, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzel et al (US 2004/0024342 A1) in view of Lewis et al (WO 2015/069619 A1).

Regarding claim 1, Weitzel discloses an apparatus for use in connection with organ replacement or organ assist therapy in a patient (Figure 1), comprising: a) a housing defining an interior cavity (Figure 1, item 20 “treatment device”; paragraph 0009, lines 1-3, a patient interface device (Figure 1, items 200 and 300) comprising an extracorporeal circuit (Figure 1, an extracorporeal circuit is illustrated between the housing 20 and the patient 100; paragraph 0003) for communication of fluids between the patient (Figure 1, item 100) and the mammalian tissue construct (paragraphs 0023, 0025, and 0035 “RAD”), disposed in the housing (Figure 1, RAD is disposed in housing 20), and wherein the housing is occupied with the extracorporeal circuit (Figure 1, housing 20 is occupied with the extracorporeal circuit).
	Weitzel discloses a mammalian tissue construct disposed in the housing, however, Weitzel does not disclose wherein the mammalian tissue construct is a programmable mammalian tissue construct.
	Lewis teaches a programmable mammalian tissue construct (Figure 2F; paragraph 0014, paragraph 0050), comprising: 
	(i) one or more tissue patterns (see Lewis, Figures 2A-C, item 115; paragraphs 0006 and 0069), 	each tissue pattern comprising a plurality of viable cells (see Lewis, paragraphs 0006 and 0069) 	and 
	(ii) a network of channels (see Lewis, Figures 2A-C, item 135) interpenetrating the one or more 	tissue patterns (see Lewis, paragraphs 0006 and 0069), the interpenetrating channels being 3D-	printed with the tissue pattern (see Lewis, paragraph 0066, paragraph 00102), and having 	configurations with highly controlled size, curvature, and location (see Lewis, paragraph 0087), 	wherein any space between the printed network of channels is occupied with one of more 	tissue patterns (Figures 	2A-C, see Lewis, paragraph 0085), 
		wherein the programmable mammalian tissue construct is at least partially 		surrounded by a biocompatible material (see Lewis, paragraph 0092) and 
		wherein in use the programmable mammalian tissue construct has organ-like function 	selected from one or more of; filtration, reabsorption, metabolism, concentrating, modifying or 	immune modulating of at least one essential component or cell product of the patient's bodily 	fluid excreted due to a disease or dysfunction of the patient's organ, and transfer of the at least 	one essential component or cell product back to the patient's bodily fluid; or 3CHIACTIVE-9415093.1Attorney Docket No. 514968.5000152 (HU 6520)RCE Preliminary Amendment and ResponseApril 26, 2022production, 	secretion, and transfer of at least one of the same or another essential component or cell 	product into the patient's bodily fluid (Lewis discloses in paragraph 00120 that tubular 	structures that can be formed via 3D printing and epithelialization include, but are not limited to, 	a nephron (of the kidney), intestine, milk duct, urethra, and lymph, therefore, the programmable 	mammalian tissue construct of Lewis when residing in combination with the extracorporeal 	circuit of Weitzel would provide filtration, reabsorption, metabolism, concentrating, modifying or 	immune modulating of at least one essential component or cell product of the patient's bodily 	fluid in the same manner as the 	claimed invention, the extracoroporeal circuit would provide 	transfer of the at least on essential component or cell product back to the patient’s bodily 	fluid (the structure of the device of Lewis possesses the structure of the claimed invention, 	therefore the prior art meets the limitation “filtration, reabsorption, metabolism, concentrating, 	modifying or immune modulating of at least one essential component or cell product of the 	patient's bodily fluid excreted due to a disease or dysfunction of the patient's organ”.  MPEP 	2112.01.1 states “Where the claimed and prior art products are identical or substantially 	identical in structure or composition, or are produced by identical or substantially identical 	processes, a prima facie case of either anticipation or obviousness has been established. In re 	Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis 	for believing that the products of the applicant and the prior art are the same, the applicant has 	the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 	(Fed. Cir. 1990)).”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weitzel by providing a programmable mammalian tissue comprising: (i) one or more tissue patterns, each tissue pattern comprising a plurality of viable cells; and (ii) a network of channels interpenetrating the one or more tissue patterns, the interpenetrating channels being 3D-printed with the tissue pattern, and having configurations with highly controlled size, curvature, and location, and an addressable open lumen that can be maintained longitudinally, wherein any space between the printed network of channels is occupied with one of more tissue patterns, wherein the programmable mammalian tissue construct is at least partially surrounded by a biocompatible material, and wherein in use the programmable mammalian tissue construct has organ-like function selected from one or more of; filtration, reabsorption, metabolism, concentrating, modifying or immune modulating of at least one essential component or cell product of the patient's bodily fluid excreted due to a disease or dysfunction of the patient's organ, and transfer of the at least one essential component or cell product back to the patient's bodily fluid; or 3CHIACTIVE-9415093.1Attorney Docket No. 514968.5000152 (HU 6520)RCE Preliminary Amendment and ResponseApril 26, 2022production, secretion, and transfer of at least one of the same or another essential component or cell product into the patient's bodily fluid as taught by Lewis because it is beneficial for the cells of the tissue construct to be close enough to the interpenetrating network of vascular channels to remain viable. One major problem with previous attempts to create tissue and organ-like structures is that necrotic regions could develop in areas without accessible perfusable vasculature (see Lewis, paragraph 0078).  Therefore, it would be advantage to substitute the tissue construct (RAD) of Weitzel for the vascularized tissue construct of Lewis which will increase cell viability; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 2, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct further comprises: an extracellular matrix composition at least partially surrounding the one or more tissue patterns and the network of vascular channels (see Lewis, paragraph 0081).  	
	Regarding claim 4, as set forth supra, the combination discloses wherein the viable cells comprise at least one of renal proximal tubule cells, loop of Henle cells, renal distal tubule cells, collecting duct cells, mesangial cells, renal microvascular cells, renal cell progenitors, pluri or multipotent stem cells, other endothelial lineage cells, endothelial cells, fenestrated glomerular endothelial cells, or iPSCs-derived patient-specific cell lines (see Lewis, paragraphs 0089, 00122, and 00140).  
	Regarding claim 5, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct is selected from the group consisting of viable cells, organoids, embryoid bodies, endothelial sprouts, autologous tissue, allogeneic tissue, xenogeneic tissue, and a three-dimensional-printed tissue constructs (see Lewis, paragraph 0089).  
	Regarding claim 6, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct comprises embedded vasculature (see Lewis, Figures 2A-C, paragraph 00137).  
	Regarding claim 7, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct is a tubular tissue construct with embedded vasculature (see Lewis, paragraph 0083).  
	Regarding claim 8, as set forth supra, the combination discloses wherein the programmable mammalian tubular tissue construct is a nephron, intestine, milk duct, sweat gland, colon, esophagus, stomach, eustachian tube, airway epithelium, epididymis, seminiferous tubules, urethra, liver bile duct, pancreatic duct, common bile duct, cerebro-spinal ventricles and aquaducts, parotid glands, oral mucosa, fallopian tube, vas deferens, or lymph (see Lewis, paragraph 00120). 
	Regarding claim 9, as set forth supra, the combination discloses wherein the programmable mammalian tubular tissue construct is a human proximal tubule with embedded vasculature, wherein the tubular programmable mammalian tissue construct comprises perfusable renal tissues with a nephron-like functionality (see Lewis, paragraph 00122).  
	Regarding claim 10, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct is an epithelial tissue construct (see Lewis, paragraph 00120).  
	Regarding claim 11, as set forth supra, the combination discloses wherein the tissue construct comprises a tissue construct having an interpenetrating vascular network integrated with a cellular glomerular filtration unit (see Lewis, paragraph 00122, renal proximal tubule cells) and a patient interface device (see Weitzel, Figure 1, when the patient interface device of Weitzel is residing in combination with the tissue construct having an interpenetrating vascular network of Lewis).
	Regaridng claim 12, as set forth supra, the combination disclose wherein the cellular glomerular filtration unit comprises at least one of iPSC-derived intermediate mesoderm cells, or iPSC-derived podocytes (see Lewis, paragraph 0089, lines 22-32).  
	Regarding claim 14, as set forth supra, the combination discloses wherein the programmable mammalian tissue construct further comprises a plurality of capillaries of glomerulus or other structural elements of the kidney (see Lewis, paragraph 00122, “the printed tissue construct is a proximal convoluted tubule, a portion of the nephron”).
	Regarding claim 16, as set forth supra, the combination discloses wherein the extracorporeal circuit comprises: a first tube configured for communication with an organ of the patient and allowing the flow of patient's bodily fluid from the patient's organ through the first tube to the programmable mammalian tissue construct (see Weitzel, Figure 1, item 58, paragraph 0026); and a second tube configured for communication with a blood vessel or a bioduct of the patient and allowing the flow of patient's bodily fluids from the programmable mammalian tissue construct through the second tube to the patient (see Weitzel, Figure 1, item 72, paragraph 0027).  
	Regarding claim 17, as set forth supra, the combination discloses wherein the apparatus comprises a porous barrier between the programmable mammalian tissue construct and the bodily fluid present when in use (see Weitzel, Figure 1, item 48 “hemofilter”, paragraph 0027, lines 1-4).  
	Regarding claim 18, as set forth supra, the combination discloses wherein the porous barrier is a filter that produces an ultrafiltrate (see Weitzel, Figure 1, item 48 “hemofilter”, paragraph 0027, lines 1-4).  
	Regarding claim 19, as set forth supra, the combination discloses wherein the porous barrier is a hemofilter (see Weitzel, Figure 1, item 48 “hemofilter”, paragraph 0027, lines 1-4).  
	Regarding claim 20, as set forth supra, the combination discloses wherein the porous barrier is a cellular filter (see Weitzel, Figure 1, item 48 “hemofilter”, paragraph 0027, lines 1-4).    
	Regarding claim 21, as set forth supra, the combination discloses wherein the apparatus is adapted to remove the immunogens from the bodily fluids before returning a filtrate to the patient's bodily fluids (see Lewis, Figures 2A-C, 15E, and 17C-F; paragraph 00122, when the programmable mammalian tissue construct taught by Lewis is residing in combination with the extracorporeal circuit of Weitzel, the construct taught by Lewis would remove the immunogens from the bodily fluid before returning a filtrate to the patient’s bodily fluids)
	Regarding claim 22, as set forth supra, the combination discloses further comprising at least one pump to simulate patient's blood pressure and flow rates (see Weitzel, Figure 1, item 52 “blood pump”, paragraph 0026, lines 7-16).  
	Regarding claim 23, as set forth supra, the combination discloses wherein the apparatus is configured so that the programmable mammalian tissue construct can be exposed to one orRCE Preliminary Amendment and Response April 26, 2022more biological agents, a biological agent gradient, a pressure (see Weitzel, paragraph 0045), and/or an oxygen tension gradient.  
	Regarding claim 26, as set forth supra, the combination discloses wherein the patient interface comprises an inlet manifold on an inlet side of the housing for distributing the bodily fluid to a plurality of inlet ports of the network of interpenetrating channels (see Weitzel, Figure 3, item 144; paragraph 0035, lines 8-10, the inlet port (see Lewis, Figure 15E, paragraph 00101) is residing in combination with the inlet manifold of the extracorporeal circuit of Weitzel) and an outlet manifold on the outlet side of the housing for collecting the bodily fluid from a plurality of outlet ports of the network of interpenetrating channels (see Weitzel, Figure 3, item 146, the outlet port (see Lewis, Figure 15E, paragraph 0010) is residing in combination with the outlet manifold of Weitzel).  
	Regarding claim 30, as set forth supra, the combination discloses wherein the biocompatible material is in a form of a liquid, gel, paste, or a matrix (see Lewis, paragraphs 0093 and 0097).  
	Regarding claim 31, as set forth supra, the combination discloses wherein the biocompatible material is an extracellular matrix material (see Lewis, paragraph 0093).  
	Regarding claim 32, as set forth supra, the combination discloses wherein the biocompatible material comprises one or more of gelatin, fibrin, matrigel, collagen, elastin, alginate, PEG hydrogels, hyaluronic acid, and gelatin methacrylate (see Lewis, paragraphs 0093 and 0097).    
	Regarding claim 59, as set forth supra, the combination discloses wherein the interpenetrating channels comprise a plurality of proximal epithelial tubules (see Lewis, paragraph 00115) and a plurality of endothelial tubules (see Lewis, paragraph 00119, lines 17-25); wherein the proximal epithelial and endothelial tubules have an addressable open lumen that can be maintained longitudinally (see Lewis, Figure 17A); wherein the epithelial tubules and endothelial tubules are in a close proximity to each other (see Lewis, paragraph 0122), wherein the proximal epithelial tubules are adapted for and capable of resorption of at least one essential component or cell product of the patient's bodily fluid (see Lewis, paragraph 0122, construct of Figures 17A contains human renal proximal tubule cells which are adapted and capable of resorption of at least one essential component or cell product of the patient’s bodily fluid), wherein the at least one essential component or cell product is selected from small molecules, ions, water, and proteins of metabolism (see Lewis, paragraph 0122, nephron filters these cell product from blood), and is excreted from the patient's bodily fluid due to a disease or dysfunction of the patient's organ (when the device described in paragraphs 00115-00120 of Lewis is residing in combination with the extracorporeal circuit of Weitzel, the excreted bodily fluid would be filtered by the programmable mammalian tissue construct of Lewis); and transfer of the resorbed at least one essential component or cell product back to the patient's bodily fluid (when the device described in paragraphs 00115-00120 of Lewis is residing in combination with the extracorporeal circuit of Weitzel, the resorbed component or cell product would be transferred back to the patient’s bodily fluid); and wherein the proximal epithelial tubules and the endothelial tubules are capable of production, secretion, and transfer of at least one of the same or another essential component or cell product into the patient's bodily fluid (the epithelial tubules and endothelial tubules present in Lewis’s device of Figures 17A-B, would be capable of production, secretion, and transfer of at least one of the same or another essential component or cell product into the patient’s bodily fluid when residing in combination with the extracorporeal circuit of Weitzel).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel et al (US 2004/0024342 A1) in view of Lewis et al (WO 2015/069619 A1) as applied to claim 1, and further in view of Yoo et al (US 2018/0214614 A1).

	Regarding claim 3, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the viable cells are patient-derived cells.
Yoo teaches wherein the viable cells are patient-derived cells (see Yoo, paragraph 0037, lines 1-3).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the viable cells are patient-derived cells as taught by Yoo because autologous adult stem cells express antigens identical with the hosts' cells and therefore are not subject to rejection.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzel et al (US 2004/0024342 A1) in view of Lewis et al (WO 2015/069619 A1) as applied to claim 1, and further in view of Humes (US 2006/0286078 A1).

	Regarding claim 24, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the housing is configured and dimensioned to be carried or worn by the patient.  
	Humes teaches wherein the housing is configured and dimensioned to be carried or worn by the patient (see Humes, paragraph 0028, lines 1-2).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the housing is configured and dimensioned to be carried or worn by the patient as taught by Humes because this allows the patient to receive treatment but not be tied to a specific location.  The patient can be mobile while still receiving treatment.
Regarding claim 25, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the apparatus is configured to be implanted into the patient's body.
Humes discloses wherein the apparatus is configured to be implanted into the patient's body (paragraph 0028, lines 2-3).  
IT would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the apparatus is configured to be implanted into the patient's body as taught by Humes because this would allow the patient to receive treatment while maintaining a normal lifestyle.
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Weitzel et al (US 2004/0024342 A1) in view of Lewis et al (WO 2015/069619 A1) as stated above.  Weitzel in view of Lewis fails to teach wherein the network of interpenetrating channels comprises a first channel for communication of arterial blood supply to the programmable mammalian tissue construct, a second channel for communication of venous blood away from the programmable mammalian tissue construct and a third channel for communication of material extracted by the programmable mammalian tissue construct from the arterial blood supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774